Title: From George Washington to Benjamin Lincoln, 29 May 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dear Sir
                            Head Quarters Newburgh May 29th 1782
                        
                        I have the honor to enclose the resignation of John Lawrence Esqr, Judge Advocate Genl. for the determination
                            of Congress thereon, & to solicit, upon its being accepted a successor may be appointed to him—I have further to
                            inform you that Mr Edwards a Liutt. in the 9th Mass. Regt is now the only Depy Judge Advocate with the Army, of whose
                            capacity to fill the Office as a Principal, I am not competent to determine; being very little acquainted with him but I
                            beg, when the matter is submitted to Congress, the dignity & importance of the Office may be duly explained. I
                            have the honor to be Dr Sr

                    